Citation Nr: 1525054	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic kidney disease from June 17, 1966 to May 25, 2010.

2.  Entitlement to an effective date prior to June 17, 1966 for service connection for chronic kidney disease. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from June 1956 to May 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Wilmington, Delaware, regional office (RO) of the Department of Veterans Affairs (VA) that assigned an initial zero percent evaluation for kidney disease from June 17, 1966 to May 25, 2010.  The Veteran did not express disagreement with that portion of the decision that assigned a 60 percent rating from May 26, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date prior to June 17, 1966 for service connection for chronic kidney disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Between June 17, 1966 and May 25, 2010, the Veteran's kidney disorder was not manifested by albumin and casts with a history of acute nephritis, and was without evidence of albumin that was constant or recurring with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension that is as at least 10 percent disabling. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for chronic kidney disease from June 17, 1966 to May 25, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.31, 4.115, Code 7502 (1964); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.104, 4.115a, 4.115b, Code 7101, 7502 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from disagreement with the initial evaluation assigned following the grant of service connection.  Additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran was provided with a fully compliant notice letter in March 2011, which is prior to the initial adjudication of his claim.  The duty to notify has been met.  

The duty to assist has been met.  The March 2011 letter asked for any treatment records related to his disability, to include laboratory reports.  He was notified that VA would obtain these records on his behalf if he provided authorization.  The Veteran did not identify any treatment for his kidney disease between 1966 and 2010.  The Veteran was afforded a VA examination of his kidneys in March 2011 but did not give a history of ongoing treatment prior to 2010.  Private records were identified by the Veteran and obtained on his behalf, but these did not cover the period in question and do not indicate he received treatment during the period in question.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Initial Rating

The Veteran argues that he met the criteria for a 30 percent evaluation at the time of his May 1960 discharge from service and on the first examinations conducted after discharge; hence that rating was warranted during the period in which service connection was in effect prior to May 26, 2010. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A claim for entitlement to service connection for kidney disease was received on June 27, 1966.  This claim was denied by letter in November 1966 after the Veteran failed to report for a VA examination.  

The Veteran submitted a new claim for service connection for kidney disease in March 2011.  A May 2011 rating decision granted the claim, effective from March 2011.  The Veteran submitted a notice of disagreement with the effective date.  Thereafter, a December 2012 rating decision determined that the November 1966 denial had contained clear and unmistakable error, and granted service connection from the date of the Veteran's original June 27, 1966 claim.  A zero percent evaluation was assigned from that date until May 25, 2010, after which the current 60 percent rating was assigned.  

The Veteran's kidney disability is evaluated under the rating code for chronic nephritis.  

The rating criteria for chronic nephritis have changed since the June 27, 1966 effective date for service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulation explicitly provides otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it conflicts with the precedents of the United States Supreme Court and the Federal Circuit).  However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective dates of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here.  Therefore, the Board may evaluate the Veteran's service-connected low back disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating.

As of June 1966, nephritis that was mild; with albumin and casts with history of acute nephritis or associated mild hypertension was rated as 10 percent.  For moderate nephritis; with albumin that was constant or recurring with hyaline and granular casts or red blood cells; transient or slight edema or hypertension; diastolic pressures of 100 or more, was rated 30 percent.  For moderately severe nephritis; with constant albuminuria with some edema; or definite decrease in kidney function; or associated moderate hypertension was rated 60 percent.  Severe nephritis, with persistent edema and albuminuria; or moderate retention of nonprotein nitrogen, creatinine, or urea nitrogen; or moderately decreased kidney function or moderate cardiac complications was rated 80 percent.  Pronounced nephritis, with persistent edema and albuminuria; or marked retention of non-protein nitrogen, creatinine or urea nitrogen; with markedly decreased kidney function or severe cardio-vascular complications and chronic invalidism was rated 100 percent disabling.  38 C.F.R. § 4.115, Code 7502 (1964).  

These rating criteria did not provide for a zero percent rating.  By regulation, in every instance where the minimum scheduler evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals were not shown.  38 C.F.R. § 4.31 (1964).  These rating criteria remained in effect without substantive changes until 1994, at which time the criteria described below were enacted.  See 59 Fed. Reg. 2527 (Jan. 18, 1994).  

Under the current criteria, chronic nephritis is to be evaluated as renal dysfunction.  38 C.F.R. § 4.115b, Code 7502.  A zero percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is non-compensable under diagnostic code 7101.  A 30 percent rating is assigned with albumin constant or recurring with hyaline and granular casts or red blood cells or transient or slight edema or hypertension at least 10 percent disabling under code 7101.  A 60 percent rating is assigned for renal dysfunction with constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80 mg% or creatinine more than 8 mg% or markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a.  The rating criteria have not undergone any substantive changes since 1994.  

The relevant evidence includes an October 1, 1964 report of an examination at a naval hospital.  He was admitted for examination in late September 1964.  The report states the Veteran had been previously hospitalized for examinations in September 1961 and March 1963.  On those occasions, there had been evidence of urinary protein, microscopic evidence of granular casts, and an occasional red blood cell.  There had also been an elevated 24 hour urine protein and iron deficiency anemia.  However, on the current examination, laboratory studies included a 24 hour urine study and urinalysis.  These studies were negative or within normal limits.  His blood pressure was 138/84.  In pertinent part, the remainder of the examination was within normal limits.  At discharge the Veteran was described as normotensive afebrile and asymptomatic.  The final diagnosis was nephritis, and the Veteran was discharged to home.  The findings on this examination were repeated in a December 1964 medical evaluation board. 

The evidence also includes the report of a February 24, 2010 examination.  The Veteran's blood pressure was 118/76.  The urinalysis was negative for protein.  Creatine was 1.7, and BUN was 16.  The assessment included chronic kidney disease stage III, likely secondary to hypertension.  

The evidence shows that the Veteran was found to have albumin with casts and occasional red blood cells during service and on hospitalizations in 1961 and 1963.  However, the urinalysis obtained at the September 1964 examination was normal, as were all other findings.  There was no evidence of hypertension and the Veteran was specifically noted to not have any physical limitations.  There was no specific report as to whether there was albumin, but the report of normal testing indicates that albumin was not found.  This precludes a 10 percent rating or higher under the old criteria.  See 38 C.F.R. § 4.115, Code 7502 (1964).  

The February 24, 2010 urinalysis was also negative for protein.  Again there was no specific finding as to albumin, but the report appears to have included all abnormal findings, the absence of any reported albumin indicates that it was not present.  As neither the 1964 nor the 2010 urinalyses showed albumin, the evidence does not support a finding of constant albumin, and there is no evidence that albumin recurred at any time during the period from the September/October 1964 examination until May 25, 2010.  The blood pressure readings did not show the diastolic readings of 100 or more or systolic readings of 160 or more required for a 10 percent rating under 38 C.F.R. § 4.104, Code 7101.  The creatine and BUN levels were not sufficient to support a compensable evaluation; and there were no reports of casts.  These findings preclude a 30 percent rating, which is the lowest available, under the current rating criteria; or a 10 percent rating under the old criteria.  38 C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7502.  The criteria for a compensable rating are not met under either set of criteria. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his kidney disease.  These symptoms include laboratory findings which are noted in the rating criteria.  The December 1966 medical evaluation board notes that the Veteran did not have any physical limitations from his kidney disease, and there is no evidence of any such limitations between 1966 and 2010.  Even if the criteria were not adequate, there is no evidence that the Veteran was hospitalized for his kidney disability during the relevant period, and no evidence it affected his employability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to an initial compensable rating for chronic kidney disease from June 17, 1966 to May 25, 2010 is denied. 


REMAND

In October 2011, the Veteran submitted a notice of disagreement with the effective date, after which the December 2012 rating decision awarded the current June 27, 1966 effective date.  He indicated that the effective date should have been in 1956.  The subsequent grant of the June 27, 1966, effective date was not a full grant of the benefit sought.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The Veteran has not yet been provided a statement of the case for the earlier effective date issue.  Therefore, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran a statement of the case for the issue of entitlement to an effective date prior to June 27, 1966 for service connection for kidney disease.  The appeal should only be returned to the Board if the Veteran submits a timely substantive appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


